Appeal by the defendant from a judgment of the Supreme Court, Kings County (Quinones, J.), rendered February 18, 1987, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence. By order of this court dated May 15, 1989, the case was remitted to the Supreme Court, Kings County, to hear and report on the prosecutor’s exercise of peremptory challenges, and the appeal was held in abeyance in the interim (People v Sandy, 150 AD2d 625). The Supreme Court (De Lury, J.), has now complied.
Ordered that the judgment is reversed, on the law, and a new trial is ordered. No questions of fact have been raised or considered.
Because the prosecutor at the hearing held in November 1989 was unable to recall his reasons for challenging five black prospective jurors, the People failed to meet their burden of overcoming the presumption of discrimination found by this court (see, People v Jackson, 152 AD2d 706; People v Mims, 149 AD2d 948; People v Knight, 144 AD2d 1020). Brown, J. P., Eiber, Sullivan and Harwood, JJ., concur.